NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             SALLY P. VALENCIA,
                               Plaintiff/Appellant,

                                         v.

     BP CAPITAL VENTURES, LLC; CASEY and KATELYN BLOCK;
              BRETT KALINA; BLOCK ESTATES, LLC;
                  RLI INSURANCE COMPANY,
                       Defendants/Appellees.

                              No. 1 CA-CV 14-0330
                                FILED 6-9-2015


            Appeal from the Superior Court in Maricopa County
                           No. CV2012-055263
                 The Honorable Alfred M. Fenzel, Judge

  DISMISSED IN PART; AFFIRMED IN PART AND REVERSED IN
                            PART


                                    COUNSEL

Ivan & Kilmark, PLC, Glendale
By Florin V. Ivan
Counsel for Plaintiff/Appellant
Miranda Law Firm, Gilbert
By Daniel L. Miranda
Counsel for Defendant/Appellee BP Capital Ventures, LLC

Schneider & Onofry, PC, Phoenix
By Jonathan D. Schneider, Erin A. Hertzog
Counsel for Defendants/Appellees Casey Block and Katelyn Block

Fowler St. Clair, PLLC, Mesa
By Andrew M. Fowler
Counsel for Defendant/Appellee Brett J. Kalina

Gust Rosenfeld, PLC, Phoenix
By Timothy J. Watson
Counsel for Defendant/Appellee Block Estates, LLC

Keller & Hickey, PC, Tempe
By Thomas F. Hickey
Counsel for Defendant/Appellee RLI Insurance Company



                       MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Michael J. Brown joined.


O R O Z C O, Judge:

¶1             Sally P. Valencia appeals the trial court’s: (1) grant of
summary judgment in favor of Casey Block, Brett Kalina, BP Capital
Ventures, LLC (BP), and Block Estates, LLC (BE) (collectively Appellees);
(2) grant of RLI Insurance Company’s (RLI) motion to dismiss without
prejudice; (3) denial of Valencia’s motion for a new trial and to amend her
complaint; (4) denial of Valencia’s motion to strike BP’s answer, and (5)
award of taxable costs to Appellees. For the following reasons, we dismiss
the appeal to the extent it purports to challenge the dismissal without
prejudice; reverse the portion of the judgments awarding Block, as taxable
costs, the expense of a “CD court transcript” and in all other respects affirm.




                                       2
                     VALENCIA v. BP CAPITAL et al.
                         Decision of the Court

                 FACTS AND PROCEDURAL HISTORY

¶2            BP purchased a house at 5327 E. Wallace Ave. (the Property)
at a trustee’s sale following a bank foreclosure. At the time of the sale,
Kalina was a member of BP and Valencia resided at the Property. Shortly
thereafter, BP filed an eviction action in justice court. The justice court
issued a Writ of Restitution and a constable removed Valencia from the
Property.

¶3           Pursuant to Arizona Revised Statute (A.R.S.) section 33-
1368.E, BP was required to hold Valencia’s personal property remaining at
the Property for twenty-one days after serving her with the Writ of
Restitution. Casey Block, BP’s owner and manager, called and left three
voicemails for Valencia, advising her that more than twenty-one days had
passed since her eviction but that she could retrieve her belongings from
the Property on a date specified by Block.

¶4           Valencia claimed she was not given sufficient time to retrieve
her property and that Appellees removed “personal property, including
jewelry, furniture, and other sentimental items” from the Property.
Valencia subsequently filed suit in superior court, alleging breach of
covenant of good faith and fair dealing, violation of the Arizona Consumer
Fraud Act, violation of the Arizona Residential Landlord and Tenant Act,
replevin, conversion, intentional infliction of emotional distress, unjust
enrichment, and civil conspiracy.

¶5            Valencia later filed an application for entry of default against
BP, alleging BP failed to plead or otherwise defend in a timely fashion. BP
filed an answer shortly thereafter. Valencia moved to strike the answer as
untimely and the trial court denied the motion.

¶6            The trial court granted summary judgment on behalf of BE,
Block, BP, and Karina and granted RLI’s motion to dismiss without
prejudice. It denied Valencia’s cross-motion for partial summary judgment
as well as Valencia’s motions for reconsideration and for leave to file a first
amended complaint. The trial court entered partial judgments reflecting
these rulings and awarding BE, BP, Block and Kalina their taxable costs.

¶7           Valencia moved for a new trial or in the alternative to amend
the judgments to include the trial court’s specific findings of fact and
conclusions of law upon which it relied in each judgment. The trial court
denied both motions. Valencia timely appealed and we have jurisdiction




                                      3
                     VALENCIA v. BP CAPITAL et al.
                         Decision of the Court

pursuant to Article 6, Section 9 of the Arizona Constitution and A.R.S. §§
12-120.21.A.1. and -2101.A.1. (West 2015).1

                              DISCUSSION

I.    Summary Judgment

¶8             Valencia argues the trial court erred by granting Appellee’s
Motions for Summary Judgment. We review the grant of summary
judgment de novo. Lewis v. Debord, 236 Ariz. 57, 59, ¶ 5 (App. 2014). “[W]e
view the facts in the light most favorable to the party opposing the
summary judgment.” Kaufmann v. M & S Unltd, L.L.C., 211 Ariz. 314, 315,
¶ 2 (App. 2005). “We will affirm summary judgment only if there is no
genuine issue as to any material fact and the party seeking judgment is
entitled to judgment as a matter of law.” Williamson v. PVOrbit, Inc., 228
Ariz. 69, 71, ¶ 11 (App. 2011).

¶9            Valencia contends that the trial court did not provide a reason
for its ruling in violation of Arizona Rule of Civil Procedure 56(a).
However, the relevant portion of Rule 56(a) simply states, “The court should
state reason on the record the reasons for granting or denying the request.”
(Emphasis added.).

¶10            “If the statute is clear and unambiguous, we apply the plain
meaning of the statute.” Stein v. Sonus USA, Inc., 214 Ariz. 200, 201, ¶ 3
(App. 2007) (citation omitted). A plain reading of Rule 56(a) suggests that
the trial court may or may not state the reason(s) for its rulings at its own
discretion. See Purchase v. Mardian Constr. Co., Inc., 21 Ariz. App. 435, 438
(App. 1974) (noting the word “’should’ [is] permissive and not
mandatory”).

¶11           Additionally, Valencia argues, “[G]enuine disputes existed to
be resolved by a jury and other facts in [Valencia’s] favor were undisputed.”
In her opening brief, Valencia notes that her cross motion for summary
judgment and reply addresses these arguments and attempts to incorporate
them by reference without further specifying what disputed facts exist
therein. However, we have held that such an incorporation does not
comport with Arizona Rule of Civil Appellate Procedure 13(a)(6). See Ortiz
v. Rappeport, 169 Ariz. 449, 452 (App. 1991) (finding that appellant’s
reference to arguments presented in a prior special action filed in the case


1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                     4
                     VALENCIA v. BP CAPITAL et al.
                         Decision of the Court

without further development in the briefs did not comply with the rule).
Thus, we do not address these arguments.

¶12            Throughout her opening brief, which has a lengthy, detailed
recitation about her view of the facts, Valencia sporadically references what
a “jury could have concluded.” For example, she asserts that “a jury could
have found that the trustee sale was improper and [Valencia] had a
property interest in [the Property].” As support, Valencia claims
Christopher R. Perry, who recorded “a notice of sale attempting to re-
foreclose” on the Property, could be impeached because he was involved in
a car crash and was suspended from practicing law three days after filing
an affidavit concerning the Property’s sale. However, Valencia does not
cite to any documents in the record supporting her contention that a factual
dispute exists concerning her interest in the Property, nor does she cite legal
authority supporting her proposition. Thus, this argument is waived, and
we do not address it. See Ritchie v. Krasner, 221 Ariz. 288, 305 ¶ 62 (App.
2009).2 Because Valencia has not demonstrated genuine issues of material
fact exist, we affirm the trial court’s summary judgment rulings.

II.    The Eviction Proceedings

¶13            On appeal, Valencia sets forth various purported facts and
arguments regarding the eviction proceedings leading up to the July 7, 2011
eviction judgment. Valencia, however, abandoned her appeal from that
judgment in 2011 and the time for her to appeal from that judgment had
passed before Valencia filed this action. Moreover, the claims Valencia
presses in this action all post-date that judgment. Valencia’s claims in this
case turn on a purported agreement negotiated and reached “[a]t sometime
after the Judgment,” Appellees’ purported breaches of their obligations in
negotiating and performing under that purported agreement, and
Appellees’ purported failure to return personal property and pets to
Valencia after she was removed from the Property. Given Valencia’s claims
in this case, she has not shown how her claimed “[f]acts concerning the



2      We also do not address Valencia’s arguments that a jury could find
that “Block had never intended to follow through on his promises to
[Valencia];” “Block and Kalina decided to remove [Valencia] from her home
despite having knowledge of her property rights in the home,” “BP [] failed
to provide [Valencia] with notice and adequate access to retrieve her
property,” “[BE] was [Block’s] alter ego. . .and that BP was Block and
Kalina’s alter ego,” etc., for these same reasons.



                                      5
                      VALENCIA v. BP CAPITAL et al.
                          Decision of the Court

eviction proceedings” precluded the superior court’s rulings challenged in
this appeal.

III.   Motion to Amend Complaint

¶14           Valencia next argues the trial court erred by denying her
motion to amend. “We review a trial court’s denial of a motion to amend a
complaint for an abuse of discretion.” Tumacacori Mission Land Dev., Ltd. v.
Union Pac. R.R. Co., 231 Ariz. 517, 519, ¶ 4 (App 2013). When the trial court
does not state the basis for its ruling, we will affirm if the denial was correct
for any reason. Id.

¶15            Valencia filed her complaint in August 2012 and her motion
to amend in August 2013, after the trial court granted Appellees’ Motions
for Summary Judgment and Motion to Dismiss.3 “Delay alone is not
usually cause to deny a request to amend.” Uyleman v. D.S. Rentco, 194 Ariz.
300, 303, ¶ 11 (App. 1999). However, on this record, the trial court properly
acted within its discretion. See Hall v. Romero, 141 Ariz. 120, 124 (App. 1984)
(finding no abuse of discretion when trial court denied plaintiffs’ motion to
amend after summary judgment had been entered against them).4




3       A dismissal without prejudice is not a final judgment and thus, the
trial court’s grant of RLI’s motion to dismiss is not an appealable order. See
McMurray v. Dream Catcher USA, Inc., 220 Ariz. 71, 74, ¶ 4 (App. 2009).
Valencia does not argue the statute of limitations barred her from refiling
her claims so that the trial court’s dismissal effectively “prevented final
judgment from which an appeal might have been taken.” See id. (internal
punctuation and citation omitted). Thus, we lack jurisdiction over this
claim and we dismiss that portion of the appeal purporting to challenge
that ruling.

4       Valencia argues that she had claims pending against “the Fine
Parties and TM3” after the trial court denied her motion for a new trial. The
parties were included in Valencia’s proposed first amended complaint but
were not listed in her original complaint. Because the Fine Parties and TM3
were never properly joined as parties to the litigation, we need not address
this issue.




                                       6
                     VALENCIA v. BP CAPITAL et al.
                         Decision of the Court

IV.    Motion for a New Trial

¶16           Valencia also claims the trial court erred by denying her
motion for a new trial. We review the denial of a motion for a new trial for
an abuse of discretion. Desert Palm Surgical Grp. P.L.C. v. Petta, 236 Ariz.
568, 582, ¶ 37 (App. 2015). “[T]he burden is upon the party seeking to
overturn the ruling to show that the trial court abused its discretion.” Harris
v. Murch, 18 Ariz. App. 466, 467 (App. 1972).

¶17           Valencia argues a new trial was warranted because there were
issues of material fact and the court did not provide “findings and legal
reasoning” when it denied her motion. As previously noted, Valencia has
not shown that the trial court erred in finding no genuine issues of material
fact on this record. See supra ¶¶ 11-12. Moreover, Valencia has not
demonstrated how the trial court’s decision to omit findings in its order
denying the motion necessitates a new trial under Arizona Rule of Civil
Procedure 59(a).5 Thus, we find no abuse of discretion and affirm the trial
court’s ruling.

V.     Award of Costs

¶18           We review the trial court’s award of costs for an abuse of
discretion, and we will affirm the award if it has any reasonable basis.
Maleki v. Desert Palms Prof’l Props., L.L.C., 222 Ariz. 327, 333-34, ¶ 32 (App.
2009). However, we review issues of statutory interpretation de novo.
Schwab Sales, Inc. v. GN Constr. Co., Inc., 196 Ariz. 33, 36, ¶ 9 (App. 1998).

       A.     CD Transcripts

¶19           Citing A.R.S. § 12-332.A, Valencia argues the trial court
should not have granted “some or all costs” to Appellees. Specifically,
Valencia disputes the trial court’s award of $20 to Block for a “CD court
transcript.” We agree that a court transcript is not taxable cost in superior
court under A.R.S. § 12-332. See Cyprus Bagdad Copper Corp. v. Ariz. Dep’t of
Revenue, 188 Ariz. 345, 347 (App. 1997) (holding hearing transcripts were
not taxable costs). Thus, we reverse the trial court’s award for this cost.




5      Valencia again attempts to incorporate arguments made in motions
or response before the trial court without further developing them in her
opening brief. We do not address those arguments. See supra ¶ 11.



                                      7
                     VALENCIA v. BP CAPITAL et al.
                         Decision of the Court

       B.     Deposition Costs

¶20           Valencia also contends that the trial court abused its
discretion by allowing “the entire [deposition] transcript costs [to] be taxed
against [Valencia].” Moreover, Valencia argues Kalina and Block should
not have been awarded these costs because they “were not the ones who
took the depositions.”

¶21             Under A.R.S. § 12-332.A.2, the “[c]ost of taking depositions”
is a taxable cost. The Arizona Supreme Court has held that a party who did
not conduct the deposition may collect such costs. See Young’s Mkt. Co. v.
Laue, 60 Ariz. 512, 517 (1943) (holding defendant could recover costs for
attorney’s travel expenses incurred attending a deposition conducted by
plaintiff’s attorney). Thus, the trial court properly awarded Appellees the
costs they incurred attending depositions.        Moreover, Appellees may
recover their costs incurred photocopying deposition transcripts. See
Motzer v. Escalante, 228 Ariz. 295, 297, ¶ 11 (App. 2011). Thus, we affirm the
trial court’s award.

VI.    Motion to Strike

¶22           Valencia argues the trial court erred by denying her motion to
strike BP’s answer. We review a ruling on a motion to strike for an abuse
of discretion. Dowling v. Stapley, 221 Ariz. 251, 266, ¶ 45 (App. 2009).

¶23           Citing Arizona Rules of Civil Procedure 12(a)(1)(A) and 6(b),
Valencia contends that BP did not file a timely answer to her complaint and
failed to show good cause or excusable neglect for doing so and thus, the
trial court should have stricken BP’s answer. BP argues that it filed it
answer in compliance with Rule 55, rendering the trial court’s ruling
proper. Valencia filed her Motion/Application for Default on October 30,
2012 and BP filed its answer on November 8, 2012.

¶24            Under Rule 55(a)(4), “[a] default shall not become effective if
the party claimed to be in default pleads or otherwise defends as provided
by these Rules prior to the expiration of ten (10) days from the filing of the
application for entry of default.” “Rule 55(a) . . . creates a ‘grace period’ of
ten days. If the defaulting party answers within the period, the clerk’s entry
of default never takes effect.” Corbet v. Superior Court In and For Cnty. of
Maricopa, 165 Ariz. 245, 247 (App. 1990). Because BP filed its answer within
ten days after Valencia filed her Motion/Application for Default, the trial
court properly acted within its discretion.




                                       8
                     VALENCIA v. BP CAPITAL et al.
                         Decision of the Court

VII.   Due Process Rights

¶25          Lastly, Valencia argues the trial court abused its discretion
and violated her due process rights by its “refusal to state its reasons in key
adverse rulings.” She contends that the trial court’s rulings were
“conclusory” and left her “without relief.”

¶26          As noted above, the trial court was not required to state
reasoning for its rulings. Supra ¶¶ 9-10. Moreover, Arizona Rule of Civil
Procedure 52(a) provides, “Findings of fact and conclusions of law are
unnecessary on decisions of motions under Rule. . .56[.]”

¶27           “Due process requires notice and an opportunity to be heard
at a meaningful time and in a meaningful manner.” Huck v. Haralambie, 122
Ariz. 63, 65 (1979). Valencia does not dispute that she had notice of
Appellees’ motions and an opportunity to respond to them nor does she
claim the trial court denied her an opportunity to be heard concerning the
motions she presented. Thus, we find no due process violation.

                              CONCLUSION

¶28           For the foregoing reasons, we dismiss the appeal to the extent
it purports to challenge the dismissal without prejudice; reverse that
portion of the judgments awarding Block as taxable costs the expense of a
“CD court transcript” and in all other respects affirm.




                                   :ama




                                      9